In an action to recover damages for false arrest, in which defendant counterclaimed to recover damages for trespass, plaintiff appeals from a judgment of the Supreme Court, Nassau County, entered November 22, 1977, which is in favor of defendant, upon a jury verdict, in the amount of $2,500 as compensatory damages and $5,000 as punitive damages, for a total of $7,500. Judgment modified, on the law, by deleting therefrom the award of punitive damages. As so modified, judgment affirmed, without costs or disbursements, and action remanded to Trial Term for the entry of an appropriate amended judgment in accordance herewith. We find that the record presents no warrant for the jury’s award of $5,000 for punitive damages, but does support the jury’s award of $2,500 for compensatory damages. Latham, J. P., Suozzi, Margett and Hawkins, JJ., concur.